Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 16, 2017

The Court of Appeals hereby passes the following order:

A18A0083. TIPTON SCOTT MASTERSON v. NATIONAL COLLEGIATE
    STUDENT LOAN TRUST 2003-1.

      On November 16, 2016, the trial court granted National Collegiate Student
Loan Trust 2003-1’s motion for summary judgment against Tipton Scott Masterson.
On April 5, 2017, Masterson file his notice of appeal seeking to appeal that trial court
order. We, however, lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days after entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. See Couch v.
United Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997).
Here, Masterson’s notice of appeal was filed 140 days after entry of the order he
seeks to appeal. Accordingly, this untimely appeal is hereby DISMISSED for lack
of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/16/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.